Order entered January 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01386-CR

                       ASHLEY DANIELLE SIEBERT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 6
                                 Dallas County, Texas
                        Trial Court Cause No. MA16-59378-G

                                         ORDER
       Before the Court is court reporter Trisha Phillips January 23, 2019 second request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due on or before March 1, 2019. Ms. Phillips is cautioned that further extensions are

disfavored.


                                                    /s/   LANA MYERS
                                                          JUSTICE